DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-9) in the reply filed on 03/15/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 97003693 B1; Published 03/21/1997) in view of Han et al. (US 2021/0343567 A1) and as evidenced by May (“Fundamentals of Semiconductor Fabrication 1st Edition” Published in April 11, 2003)
Regarding Claim 1, Kim (Fig. 1) discloses a manufacturing method of a micro light emitting diode display panel, comprising following steps of: 
forming an array substrate (2, 3, 1); 

coating a solder material layer (5) on the patterned photoresist layer (4) and the array substrate (1, 2, 3); 
developing the solder material layer (5) to form a patterned solder material layer (Fig. 1F); 
Kim does not disclose micro light emitting diode on the solder material layer to form the micro light emitting diode display panel.
Han (Fig. 12-19) discloses forming a micro light emitting diode (104) on a solder material layer (302) to form the micro light emitting diode display panel (Micro LED 104 display panel).[ “the micro LEDs 104 on the driving substrate 301 are soldered to the pads 302 by reflow soldering to be fixed, as shown in FIG. 19” 0076]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a manufacturing method in Yano in view of Han such that micro light emitting diode on a solder material layer to form the micro light emitting diode display panel in order to produce a colored micro LED display panel, which has low cost and high transfer efficiency. [0085]
The Examiner notes that photolithography for forming metal patterns (i.e solder bumps) is well known in the art and provides evidentiary reference of May (“Fundamentals of Semiconductor Fabrication 1st Edition” Published in April 11, 2003) Chapter 4: Photolithography, 4.1.5: Pattern transfer (Fig. 4.11)

Regarding Claim 9, Kim (Fig. 1) in view of Han discloses the manufacturing method as claimed in claim 1, Kim further teaches that  the soldering material is solder (5 solder bump)
Kim (Fig. 1) in view of Han does not explicitly disclose the soldering material specifically is solder paste.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a manufacturing method in Yano in view of Han such that the soldering material  is solder paste since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 97003693 B1; Published 03/21/1997) in view of Han et al. (US 2021/0343567 A1) and further in view of May (“Fundamentals of Semiconductor Fabrication 1st Edition” Published in April 11, 2003) Chapter 4: Photolithography, 4.1.5: Pattern transfer (Fig. 4.11).
Regarding Claim 2, Kim (Fig. 1) in view of Han discloses the manufacturing method as claimed in claim 1, wherein 
the step of forming the patterned photoresist layer (4) on the array substrate comprises (1,2,3): 
coating a photoresist material (4) on the array substrate (1, 2, 3); 
providing a mask, and aligning the mask and the array substrate; and 

Kim does not explicitly disclose providing a mask, and aligning the mask and the array substrate.
May (Fig. 4.11) discloses providing a mask (Mask), and aligning the mask (Mask) and the array substrate (Substrate) (Page 70-72).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a manufacturing method in Yano in view of Han and May such that a mask is provided, and aligning the mask and the array substrate.in order to use liftoff technique to transfer mask pattern onto the array substrate (4.1.5 (pattern transfer, Page 70)



Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 97003693 B1; Published 03/21/1997) in view of Han et al. (US 2021/0343567 A1) and further in view of May (“Fundamentals of Semiconductor Fabrication 1st Edition” Published in April 11, 2003) Chapter 4: Photolithography, 4.1.5: Pattern transfer (Fig. 4.11) and Lin (“AZ13SOJ as a Deep-U.V. Mask Material” J. Electrochem. Soc.: SOLID-STATE SCIENCE AND TECHNOLOGY; Published: January I980)
Regarding Claim 3, Kim (Fig. 1) in view of Han and May discloses the manufacturing method as claimed in claim 2. 
Kim (Fig. 1) in view of Han and May does not explicitly disclose that the mask is one of a negative photoresist or a positive photoresist.
Lin (Fig. 1) discloses a mask is one of a negative photoresist or a positive photoresist. (AZ1350J).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a manufacturing method in Yano in view of Han, May and Lin such that a the mask is one of a negative photoresist or a positive photoresist in order to use resist AZ1350J as a mask opaque material for deep-u.v.(200-260 nm) lithography because of increased optical absorption at wavelengths below 300 nm. (Abstract)


Regarding Claim 4, Kim (Fig. 1) in view of Han, May and Lin discloses the manufacturing method as claimed in claim 3. 
the mask (AZ1350J ) comprises at least a fully transparent region (a region of AZ1350J) and a translucent region (another region of AZ1350J). (See Fig. 1 of Lin).
The Examiner notes since the Applicant did not specifically claimed to what wavelengths of radiation the mask is fully transparent and a translucent Fig. 1 of Lin discloses that there is a thickness and aging of  AZ1350J material under which it would be transparent and translucent at least to a different wavelength. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a manufacturing method in Yano in view of Han, May and Lin such 


Regarding Claim 5, Kim (Fig. 1) in view of Han, May and Lin discloses the manufacturing method as claimed in claim 3, wherein 
the mask (AZ1350J ) comprises at least an opaque region (a region of AZ1350J) and a translucent region (another region of AZ1350J). (See Fig. 1 of Lin).
The Examiner notes since the Applicant did not specifically claimed to what wavelengths of radiation the mask is opaque and a translucent Fig. 1 of Lin discloses that there is a thickness and aging of  AZ1350J material under which it would be opaque and a translucent at least to a different wavelength.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a manufacturing method in Yano in view of Han, May and Lin such that mask comprises an opaque region and a translucent region in order to use resist AZ1350J as a mask opaque material for deep-u.v.(200-260 nm) lithography because of increased optical absorption at wavelengths below 300 nm. (Abstract)

Regarding Claim 6, Kim (Fig. 1) in view of Han, May and Lin discloses the manufacturing method as claimed in claim 4, wherein 

Kim (Fig. 1) in view of Han, May and Lin might not explicitly disclose ranges from 10% to 90%. 
However, would have been obvious to one of ordinary skill in the art at the time of the invention to modify a manufacturing method in Yano in view of Han, May and Lin such that a transmittance of the translucent region of the mask ranges from 10% to 90% since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Regarding Claim 7, Kim (Fig. 1) in view of Han, May and Lin discloses the manufacturing method as claimed in claim 5, wherein 
a transmittance of the translucent region of the mask ranges from 10% to 90%.(Fig. 1, Lin).
Kim (Fig. 1) in view of Han, May and Lin might not explicitly disclose ranges from 10% to 90%. 
However, would have been obvious to one of ordinary skill in the art at the time of the invention to modify a manufacturing method in Yano in view of Han, May and Lin such that a transmittance of the translucent region of the mask ranges from 10% to 90% since it has been held that the general conditions of a claim are disclosed in a prior art, In re Aller, 105 USPQ 233.



Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 97003693 B1; Published 03/21/1997) in view of Han et al. (US 2021/0343567 A1) and further in view of Danesh et al. (US 2018/0114878 A1).
Regarding Claim 8, Kim (Fig. 1) in view of Han discloses the manufacturing method as claimed in claim 1, wherein 
the step of forming the micro light emitting diode on the solder material layer to form the micro light emitting diode display panel comprises: 
transferring the micro light emitting diode (104) to the patterned solder material layer (302);
performing a reflow soldering process on the micro light emitting diode (104) [0076); 
Kim (Fig. 1) in view of Han does not explicitly disclose encapsulating the micro light emitting diode after the reflow soldering process.
Danesh (Fig. 28, 29) discloses encapsulating (470 Fig. 29) light emitting diodes after a reflow soldering process [0173] (Fig. 28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a manufacturing method in Yano in view of Han, Danesh process of 



	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891    

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891